DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 December 2020 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Status of Claims
Claims 1-20 are pending in this application.
Claims 1, 3 and 20 are amended.
Claims 1-20 are presented for examination. 



Response to Amendments
Claim Objections
Claim 20 objected to because of the following informalities:  Claim 20 was amended to include the limitation “calculating a position of the second target point in the width direction of the second lane based on a result of the integrating the first jerk three times.” The examiner felt that this was a typo and should read “calculating a position of the second target point in the width direction of the second lane based on a result of the integrating the second jerk three times.” The examiner has consulted with the applicant’s attorney and it was agreed that the limitation should integrate the second jerk three times, an interview summary is provided. The examiner will interpret claim 20’s limitation as the integration of the second jerk three times in order to facilitate compact prosecution. Appropriate correction is required.

Claim Interpretation
Claim 1’s amended limitation of “the first course generator being configured to integrate the first jerk three times, and to calculate a position of the first target point in the width direction of the first lane based on a result of the integrating the first jerk three times” is being interpreted by the examiner as a time dependent position function used to calculate a position of the first target point in the width direction of the first lane. The claim limitation determines a mathematical function based on integrating the first jerk three times. Integrating a jerk by time creates an acceleration equation. Integrating an acceleration by time creates a velocity equation. Integrating a velocity by time creates a position equation. Therefore, the third integration of a jerk is a position equation which is generating the first course” limitation in Claim 20. 
Similarly, claim 1’s amended limitation of “integrate the second jerk three times, and to calculate a position of the second target point in the width direction of the second lane based on a result of the integrating the second jerk three times” is being interpreted by the examiner as a time dependent position function used to calculate a position of the second target point in the width direction of the second lane. This logic also applies to the corresponding “generating the second course” limitation in Claim 20.

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
 “First course generator” in claim 1 
“Second course generator” in claim 1 where a review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: Lane controller includes the first and the second course generator (Pg. 10 Lines 22-25), the traveling controller includes a lane change controller (Pg. 10 Lines 3-4),  and the traveling controller is implementable by circuitry includes at least one processor (Pg. 33 Lines 1-7). Therefore the “second course generator” has the structure of a processor.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii (US pub 2018/0297639 A1). 
Regarding claim 1, Fujii teaches a traveling control apparatus of vehicle, the traveling control apparatus comprising: a lane detector configured to detect a first lane and a second lane (Fujii: Para. 0090; camera sensor reads on a lane detector); a position detector configured to detect a position of a vehicle traveling in the first lane (Fujii: Para. 0115; GPS receiver reads on a position detector); and a lane change controller including 1) a first course generator configured to generate a first course and 2) a second course generator configured to generate a second course, the first course being a target course of the vehicle in the first lane, the second course being a target course of the vehicle in the second lane (Fujii: Para. 0092, 0116, 0117, 0182; when the lane change assist request is accepted, the driving support ECU executes the lane change assist control reads on lane change controller; functional unit reads on a first course generator and a second course generation), the first course generator being configured to calculate a first target movement amount on a basis of a result of the detection performed by the position detector and a result of the detection performed by the lane detector (Fujii: Para. 0092, 0095, 0116, 0160-0161, 0182; functional unit reads on first course generator; driving support ECU may be configured to analyze the image data transmitted reads on first course generator; the camera sensor sets/determines a lane center line CL corresponding to a center position in a width direction of the right and left white lines reads on result of the detection performed by the lane detector; map information reads on result of the detection performed by the position detector), the first target movement amount being an amount of movement, in a width direction of the first lane, of the vehicle when the vehicle is moved along the first course (Fujii: Para. 0118; lane trace assist control provides/generates the steering torque applied to the steering mechanism so that the position of the own vehicle is maintained in the vicinity of the target travel line reads on the first target movement amount), the first course generator being configured to generate the first course, by calculating a first target point that is to configure a target course of the vehicle in the first lane, on a basis of the first target movement amount and a first jerk (Fujii: Para. 0160, 0161, 0213, 0214; the target trajectory calculation parameter P13 is a target lateral acceleration at the current time point reads on a basis of the first target movement amount; target lateral jerk reads on a first jerk), the first jerk being a rate of change of acceleration of the vehicle in the width direction of the first lane in the first course (Fujii: Para. 0160, 0163, 0213; target lateral jerk reads on first jerk).
Fujii doesn’t explicitly teach the second course generator being configured to calculate a second target movement amount on a basis of the result of the detection performed by the position detector and the result of the detection performed by the lane detector.
However, Fujii is deemed to disclose an equivalent teaching. Fujii includes the driving support ECU determines a target trajectory from a center line of the current travel lane to final target lateral position of the center position of the target lane (Fujii: Para. 0151, 0159). The prior art includes determining the target trajectory from a center line of the current travel lane, then determining a target trajectory from the white line to the center line of the target lane (Fujii: Para. 0193-0194). The claim limitation is of a “second course generator” which along with the “first course generator” is located in the “lane change controller.”  MPEP 2144.04 states that “mere duplication of parts has no patentable significance unless a new and unexpected result is produced.” The “first course generator” determines the trajectory for the vehicle in the current lane, then the “second course generator” determines the trajectory for the vehicle in the target lane through the same process. Therefore, the “second course generator” would not create an unexpected result. Fujii includes a functional unit that calculates a target lateral position of the vehicle based on time corresponding to the lane center line for the current lane of travel and the target lane of travel (Fujii: Para. 0152, 0182) which reads on the second course generator. The examiner is interpreting the driving support ECU as a second course generator when it determines a target trajectory into a target lane. The camera sensor detects white lines and positional relationship between the white lines and the own vehicle (Fujii: Para. 0091) which is a lane detector. Fujii includes a GPS receiver that calculates the position of the vehicle to perform route guidance (Fujii: Para. 0115) which is a position detector. Both the position and lane detectors are used 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have second course generator in order to calculate and enact a lane change assist control to move the vehicle to a lane adjacent to the current traveling lane (Fujii: Para. 0137, 0151).
In the following limitations, Fujii teaches the second target movement amount being an amount of movement, in a width direction of the second lane, of the vehicle when the vehicle is moved along the second course (Fujii: Para. 0160, 0164, 0166; lane trace assist control provides/generates the steering torque applied to the steering mechanism so that the position of the own vehicle is maintained in the vicinity of the target travel line reads on the first target movement amount), the second course generator being configured to generate the second course, by calculating a second target point that is to configure a target course of the vehicle in the second lane, on a basis of the second target movement amount and a second jerk, the second jerk being a rate of change of acceleration of the vehicle in the width direction of the second lane in the second course (Fujii: Para. 0137, 0152, 0160, 0164, 0166, 0182; functional unit reads on second course generator; target trajectory calculation parameters reads on generate the second course on a basis of; a target acceleration of the own vehicle in the lateral direction at the completion of the LCA reads on change of acceleration of the vehicle in the width direction of the second lane in the second course; target lateral position reads on second target movement amount), the lane change controller being configured to execute a lane change control causing the vehicle to make a lane change from the first lane to the second lane that adjoins to the first lane based on the generated first course and the generated second course (Fujii: Para. 0081, 0137; lane change assist control provides/generates a steering torque to the steering mechanism so that the lane change assist control has the own vehicle move from the lane in which the own vehicle is currently traveling to the adjacent lane), the first course generator being configured to integrate the first jerk three times, and to calculate a position of the first target point in the width direction of the first lane based on a result of the integrating the first jerk three times (Fujii: Para. 0151, 0154, 0155, MPEP2144.04 VIA; target trajectory is a trajectory along which the own vehicle is to be moved; target lateral position y is calculated in accordance with the target trajectory function y(t)).
Fujii doesn’t explicitly teach the second course generator being configured to integrate the second jerk three times, and to calculate a position of the second target point in the width direction of the second lane based on a result of the integrating the second jerk three times.
However, Fujii is deemed to disclose an equivalent teaching. Fujii discloses the driving support ECU creates a target trajectory from the current lane to the target lane, specifically a final target lateral position (Fujii: Para. 0151). The target lateral position is calculated based on a time dependent position function y(t) (Fujii: Para. 0154, 0155). The examiner has interpreted the second mathematical function based on integrating the second jerk three times as a time dependent position equation for the target lane. Fujii does create a target center line for both the current and target lanes, a trajectory that transitions from the current lane to the center lane create a target lateral position as a second target point in the width direction of the second lane based on the target lane’s 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have second course generator calculate a second target point based on the third integration of the second jerk in order to calculate in order to move the vehicle from the current lane to the adjacent lane (Fujii: Para. 0137, 0151).
Regarding claim 2, Fujii doesn’t explicitly teach the first jerk and the second jerk each vary depending on a parameter that has a correspondence relationship with time.
However, Fujii is deemed to disclose an equivalent teaching. Fujii includes calculating target lateral acceleration at a current point of time and a target lateral jerk. Since the jerk is the change in the acceleration over time and the equation provided for jerk includes a time variable (Fujii: Para. 0213-0214), then any jerk calculation will have a relationship with time.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a first and a second jerk in order to calculate and enact a lane change assist control to move the vehicle to a lane adjacent to the current traveling lane (Fujii: Para. 0137, 0151).
claim 3, Fujii doesn’t explicitly teach a period from a start of the lane change control to end of the lane change control is divided into a plurality of periods, the first jerk is represented by a linear function having the parameter as a variable at least in a first period of the plurality of periods, and the second jerk is represented by a linear function having the parameter as a variable at least in a second period of the plurality of periods.
However, Fujii is deemed to disclose an equivalent teaching. Fujii includes a target lane change time period (Fujii: Para. 0213) which defines the time it takes to for the vehicle to complete a lane change. Fujii includes calculating the target lateral position of the vehicle for and corresponding to each elapsed time (Fujii: Para. 0152) which calculates the trajectory over a plurality of periods. Fujii includes a target trajectory calculation with parameters that include the lateral position in the first lane, the lateral acceleration in the first lane, and the target lane change time period (Fujii: Para. 0160-0167). The target trajectory function is a fifth-order time based function that includes constants determined on the original state of the vehicle and the target state of the vehicle in the second lane (Fujii: Para. 0155-0157). Fujii includes a target lateral jerk as a differential value of the lateral acceleration at the previous calculation step (Fujii: Para. 0214). Therefore, the jerk equation is a second order polynomial. When one of the initial possible constants is zero, then the jerk function would be a linear function. It would be obvious to one of ordinary skill in the art at the time the invention was filed to set the constants of the trajectory function to create a jerk that is beneficial to automatic lane change. Fujii includes a target trajectory calculation with parameters that include the lateral position in the second lane, the lateral acceleration in the second lane, and 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have lane change period, first jerk, and second jerk in order to calculate and enact a lane change assist control to move the vehicle to a lane adjacent to the current traveling lane (Fujii: Para. 0137, 0151).
Regarding claim 4, Fujii doesn’t explicitly teach the first jerk is calculated on a basis of the first target movement amount, and the second jerk is calculated on a basis of the second target movement amount.
However, Fujii is deemed to disclose an equivalent teaching. The prior art includes calculating a target lateral jerk (Fujii: Para. 0213-214). The target lateral jerk is based on the previous calculation step of the target trajectory calculation using the initial lateral position and the initial lateral acceleration in creating a first jerk (Fujii: Para. 0160-0161, 0163, 0213-0214), or the jerk at the beginning of the lane change assist in the first lane. The target lateral jerk is based on the previous calculation step of the target trajectory calculation using the final lateral position and the final lateral acceleration in creating a second jerk (Fujii: Para. 0160-0161, 0163, 0213-0214), or the jerk at the end of the lane change assist in the second lane.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a first jerk based on a first target movement amount and a 
Regarding claim 5, Fujii doesn’t explicitly teach the first jerk is calculated on a basis of the first target movement amount, and the second jerk is calculated on a basis of the second target movement amount.
However, Fujii is deemed to disclose an equivalent teaching. The prior art includes calculating a target lateral jerk (Fujii: Para. 0213-214). The target lateral jerk is based on the previous calculation step of the target trajectory calculation using the initial lateral position and the initial lateral acceleration in creating a first jerk (Fujii: Para. 0160-0161, 0163, 0213-0214), or the jerk at the beginning of the lane change assist in the first lane. The target lateral jerk is based on the previous calculation step of the target trajectory calculation using the final lateral position and the final lateral acceleration in creating a second jerk (Fujii: Para. 0160-0161, 0163, 0213-0214), or the jerk at the end of the lane change assist in the second lane.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a first jerk based on a first target movement amount and a second jerk based on a second target movement amount in order to calculate and enact a lane change assist control to move the vehicle to a lane adjacent to the current traveling lane (Fujii: Para. 0137, 0151).
Regarding claim 6, Fujii doesn’t explicitly teach the first jerk is calculated on a basis of the first target movement amount, and the second jerk is calculated on a basis of the second target movement amount.

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a first jerk based on a first target movement amount and a second jerk based on a second target movement amount in order to calculate and enact a lane change assist control to move the vehicle to a lane adjacent to the current traveling lane (Fujii: Para. 0137, 0151).
Regarding claim 7, Fujii doesn’t explicitly teach the first course generator generates the first course by sequentially calculating a plurality of first target points that are to configure the target course of the vehicle in the first lane, the second course generator generates the second course by sequentially calculating a plurality of second target points that are to configure the target course of the vehicle in the second lane. 
However, Fujii is deemed to disclose an equivalent teaching. Fujii includes a functional unit (Fujii: Para. 0182) which is a first course generator. Fujii includes a lane center line as a reference line in the current lane of travel (Fujii: Para. 0152), “first lane.” Fujii also includes a lane center line as a reference lane in the target lane of travel (Fujii: 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have created a first and second course generators in order to calculate and enact a lane change assist control to move the vehicle to a lane adjacent to the current traveling lane (Fujii: Para. 0137, 0151).
In the following limitations, Fujii teaches positions, in the width direction of the first lane, of the respective first target points are each calculated on a basis of the first jerk (Fujii: Para. 0160, 0161, 0163; target trajectory calculation parameters include the following parameters P1 to P7 reads on positions; initial lateral position reads on width direction of the first lane; initial lateral acceleration reads on basis of the first jerk), and positions, in the width direction of the second lane, of the respective second target points are each calculated on a basis of the second jerk (Fujii: Para. 0160, 0164, 0166; target trajectory calculation parameters include the following parameters P1 to P7 reads 
Regarding claim 8, Fujii doesn’t explicitly teach the first course generator generates the first course by sequentially calculating a plurality of first target points that are to configure the target course of the vehicle in the first lane, the second course generator generates the second course by sequentially calculating a plurality of second target points that are to configure the target course of the vehicle in the second lane. 
However, Fujii is deemed to disclose an equivalent teaching. Fujii includes a functional unit (Fujii: Para. 0182) which is a first course generator. Fujii includes a lane center line as a reference line in the current lane of travel (Fujii: Para. 0152), “first lane.” Fujii also includes a lane center line as a reference lane in the target lane of travel (Fujii: Para. 0152), “second lane.” Both of the known reference lines are used in the target trajectory function, a time dependent function to plan vehicle travel, that calculates a target lateral position of the vehicle based on time corresponding to the lane center line for the current lane of travel and the target lane of travel (Fujii: Para. 0152). A target position that is time dependent and based on the reference line of the current lane of travel is equivalent to sequentially calculating a plurality of first target points for the first lane because the target position calculated is time dependent, which progresses sequentially as time passes. A target position that is time dependent and based on the reference line of the target lane of travel is equivalent to sequentially calculating a plurality of second target points for the second lane because the target position calculated is time dependent, which progresses sequentially as time passes.

In the following limitations, Fujii teaches positions, in the width direction of the first lane, of the respective first target points are each calculated on a basis of the first jerk (Fujii: Para. 0160, 0161, 0163; target trajectory calculation parameters include the following parameters P1 to P7 reads on positions; initial lateral position reads on width direction of the first lane; initial lateral acceleration reads on basis of the first jerk), and positions, in the width direction of the second lane, of the respective second target points are each calculated on a basis of the second jerk (Fujii: Para. 0160, 0164, 0166; target trajectory calculation parameters include the following parameters P1 to P7 reads on positions; final lateral position reads on width direction of the second lane; final lateral acceleration reads on basis of the second jerk).
Regarding claim 9, Fujii doesn’t explicitly teach the first course generator generates the first course by sequentially calculating a plurality of first target points that are to configure the target course of the vehicle in the first lane, the second course generator generates the second course by sequentially calculating a plurality of second target points that are to configure the target course of the vehicle in the second lane. 
However, Fujii is deemed to disclose an equivalent teaching. Fujii includes a functional unit (Fujii: Para. 0182) which is a first course generator. Fujii includes a lane center line as a reference line in the current lane of travel (Fujii: Para. 0152), “first lane.” Fujii also includes a lane center line as a reference lane in the target lane of travel (Fujii: 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have created a first and second course generators in order to calculate and enact a lane change assist control to move the vehicle to a lane adjacent to the current traveling lane (Fujii: Para. 0137, 0151).
In the following limitations, Fujii teaches positions, in the width direction of the first lane, of the respective first target points are each calculated on a basis of the first jerk (Fujii: Para. 0160, 0161, 0163; target trajectory calculation parameters include the following parameters P1 to P7 reads on positions; initial lateral position reads on width direction of the first lane; initial lateral acceleration reads on basis of the first jerk), and positions, in the width direction of the second lane, of the respective second target points are each calculated on a basis of the second jerk (Fujii: Para. 0160, 0164, 0166; target trajectory calculation parameters include the following parameters P1 to P7 reads 
Regarding claim 10, Fujii doesn’t explicitly teach the plurality of first target points include a first endpoint definition point that defines an endpoint of the first course, and the second course generator calculates the second target movement amount after the first course generator has calculated the first endpoint definition point. 
However, Fujii is deemed to disclose an equivalent teaching. Fujii includes a functional unit of the driving support ECU for calculation the target lateral positon at a given time (Fujii: Para. 0182), the functional unit performing calculations includes a plurality of points. The examiner is interpreting the first course as the path of travel in the original lane in an automatic lane change, and the second course as the path of travel in the target lane in an automatic lane change. During the automatic lane change, the system calculates the lateral target position relative to the center line of the original first lane. The prior art includes a camera sensor, which is a "lane detector," determined when the center of gravity of the vehicle crosses the boundary white line between the first and second lane. Once the vehicle's center of mass passes over the white line in an automatic lane change the target lateral calculations are performed relative to the center line of the target second lane. (Fujii: Para. 0193). The first endpoint definition point would be the last target lateral position that uses the center line of the first lane as a reference. The next point would be when the vehicle's center of mass passes the white line and the target lateral position is calculated relative to the center line of the second lane. The calculations of the target lateral position relative to the center line of the first lane is the first course. The calculations relative to the center line of the second lane is a 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a plurality of first target points including a first endpoint definition point and a second course generator calculating a second target movement amount after the first endpoint definition point in order to calculate and enact a lane change assist control to move the vehicle to a lane adjacent to the current traveling lane (Fujii: Para. 0137, 0151).
Regarding claim 11, Fujii doesn’t explicitly teach the plurality of first target points include a first endpoint definition point that defines an endpoint of the first course, and the second course generator calculates the second target movement amount after the first course generator has calculated the first endpoint definition point. 
However, Fujii is deemed to disclose an equivalent teaching. Fujii includes a functional unit of the driving support ECU for calculation the target lateral positon at a given time (Fujii: Para. 0182), the functional unit performing calculations includes a plurality of points. The examiner is interpreting the first course as the path of travel in the original lane in an automatic lane change, and the second course as the path of travel in the target lane in an automatic lane change. During the automatic lane change, the system calculates the lateral target position relative to the center line of the original first lane. The prior art includes a camera sensor, which is a "lane detector," determined when the center of gravity of the vehicle crosses the boundary white line between the first and second lane. Once the vehicle's center of mass passes over the white line in an automatic lane change the target lateral calculations are performed relative to the center 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a plurality of first target points including a first endpoint definition point and a second course generator calculating a second target movement amount after the first endpoint definition point in order to calculate and enact a lane change assist control to move the vehicle to a lane adjacent to the current traveling lane (Fujii: Para. 0137, 0151).
Regarding claim 12, Fujii doesn’t explicitly teach the plurality of first target points include a first endpoint definition point that defines an endpoint of the first course, and the second course generator calculates the second target movement amount after the first course generator has calculated the first endpoint definition point. 
However, Fujii is deemed to disclose an equivalent teaching. Fujii includes a functional unit of the driving support ECU for calculation the target lateral positon at a given time (Fujii: Para. 0182), the functional unit performing calculations includes a plurality of points. The examiner is interpreting the first course as the path of travel in the original lane in an automatic lane change, and the second course as the path of 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a plurality of first target points including a first endpoint definition point and a second course generator calculating a second target movement amount after the first endpoint definition point in order to calculate and enact a lane change assist control to move the vehicle to a lane adjacent to the current traveling lane (Fujii: Para. 0137, 0151).
Regarding claim 13, Fujii doesn’t explicitly teach the plurality of second target points include a second endpoint definition point that defines an endpoint of the second course, and a position, in the width direction of the second lane, of the second endpoint definition point is a middle in the width direction of the second lane.
However, Fujii is deemed to disclose an equivalent teaching. Fujii includes a functional unit of the driving support ECU for calculation the target lateral positon at a given time (Fujii: Para. 0160, 0182), the functional unit performing calculations includes a plurality of points. The examiner is interpreting the second course as the path of travel in the target lane in an automatic lane change. During the automatic lane change, the system calculates the lateral target position relative to the center line of the original first lane. The prior art includes a camera sensor, which is a "lane detector," determined when the center of gravity of the vehicle crosses the boundary white line between the first and second lane. Once the vehicle's center of mass passes over the white line in an automatic lane change the target lateral calculations are performed relative to the center line of the target second lane. (Fujii: Para. 0193). The automatic lane change has a final target lateral position which is the center line of the second lane (Fujii: Para. 0164) which is the second endpoint definition point.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a second plurality of points including a second endpoint definition point in the middle of the second lane in order to calculate and enact a lane change assist control to move the vehicle to a lane adjacent to the current traveling lane (Fujii: Para. 0137, 0151).
Regarding claim 14, Fujii doesn’t explicitly teach the plurality of second target points include a second endpoint definition point that defines an endpoint of the second course, and a position, in the width direction of the second lane, of the second endpoint definition point is a middle in the width direction of the second lane.
However, Fujii is deemed to disclose an equivalent teaching. Fujii includes a functional unit of the driving support ECU for calculation the target lateral positon at a given time (Fujii: Para. 0160, 0182), the functional unit performing calculations includes. The examiner is interpreting the second course as the path of travel in the target lane in an automatic lane change. During the automatic lane change, the system calculates the lateral target position relative to the center line of the original first lane. The prior art includes a camera sensor, which is a "lane detector," determined when the center of gravity of the vehicle crosses the boundary white line between the first and second lane. Once the vehicle's center of mass passes over the white line in an automatic lane change the target lateral calculations are performed relative to the center line of the target second lane. (Fujii: Para. 0193). The automatic lane change has a final target lateral position which is the center line of the second lane (Fujii: Para. 0164) which is the second endpoint definition point.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a second plurality of points including a second endpoint definition point in the middle of the second lane in order to calculate and enact a lane change assist control to move the vehicle to a lane adjacent to the current traveling lane (Fujii: Para. 0137, 0151).
Regarding claim 15, Fujii doesn’t explicitly teach the plurality of second target points include a second endpoint definition point that defines an endpoint of the second course, and a position, in the width direction of the second lane, of the second endpoint definition point is a middle in the width direction of the second lane.
However, Fujii is deemed to disclose an equivalent teaching. Fujii includes a functional unit of the driving support ECU for calculation the target lateral positon at a given time (Fujii: Para. 0160, 0182), the functional unit performing calculations includes a plurality of points. The examiner is interpreting the second course as the path of travel in the target lane in an automatic lane change. During the automatic lane change, the system calculates the lateral target position relative to the center line of the original first lane. The prior art includes a camera sensor, which is a "lane detector," determined when the center of gravity of the vehicle crosses the boundary white line between the first and second lane. Once the vehicle's center of mass passes over the white line in an automatic lane change the target lateral calculations are performed relative to the center line of the target second lane. (Fujii: Para. 0193). The automatic lane change has a final target lateral position which is the center line of the second lane (Fujii: Para. 0164) which is the second endpoint definition point.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a second plurality of points including a second endpoint definition point in the middle of the second lane in order to calculate and enact a lane change assist control to move the vehicle to a lane adjacent to the current traveling lane (Fujii: Para. 0137, 0151).
Regarding claim 16, Fujii teaches the traveling control apparatus of vehicle according to claim 1, wherein the position detector and the lane detector comprise an external environment recognizer that recognizes a geometry of the first lane (Fujii: Para. and a geometry of the second lane on a basis of an image captured by a camera device (Fujii: Para. 0090, 0091; positional relationship between the white lines and the own vehicle reads on geometry of the second lane; camera sensor reads on camera device).
Regarding claim 17, Fujii teaches the traveling control apparatus of vehicle according to claim 2, wherein the position detector and the lane detector comprise an external environment recognizer that recognizes a geometry of the first lane (Fujii: Para. 0090, 0091, 0115; GPS receiver reads on position detector; camera sensor reads on lane detector; lane recognition unit reads on external environment recognizer) and a geometry of the second lane on a basis of an image captured by a camera device (Fujii: Para. 0090, 0091; positional relationship between the white lines and the own vehicle reads on geometry of the second lane; camera sensor reads on camera device).
Regarding claim 18, Fujii teaches the traveling control apparatus of vehicle according to claim 1, wherein the position detector and the lane detector comprise a navigation device that acquires, on a basis of position information from a positioning satellite, information on the position of the vehicle, information on a geometry of the first lane, and information on a geometry of the second lane (Fujii: Para. 0090, 0091, 0115; GPS receiver reads on position detector; camera sensor reads on  lane detector; GPS signal for detecting a current position reads on position information from a positioning satellite; positional relationship between the white lines and the own vehicle reads on information on a geometry of the first lane, and information on a geometry of the second lane).
claim 19, Fujii teaches the traveling control apparatus of vehicle according to claim 2, wherein the position detector and the lane detector comprise a navigation device that acquires, on a basis of position information from a positioning satellite, information on the position of the vehicle, information on a geometry of the first lane, and information on a geometry of the second lane (Fujii: Para. 0090, 0091, 0115; GPS receiver reads on position detector; camera sensor reads on  lane detector; GPS signal for detecting a current position reads on position information from a positioning satellite; positional relationship between the white lines and the own vehicle reads on information on a geometry of the first lane, and information on a geometry of the second lane).
Regarding claim 20, Fujii teaches a traveling control apparatus of vehicle, the traveling control apparatus comprising: a position detector configured to detect a position of a vehicle (Fujii: Para. 0115; GPS receiver reads on a position detector); a lane detector configured to detect a first lane and a second lane that adjoins to the first lane (Fujii: Para. 0090; camera sensor reads on a lane detector); and circuitry configured to calculate a first target movement amount on a basis of a result of the detection performed by the position detector and a result of the detection performed by the lane detector (Fujii: Para. 0092, 0095, 0116; lane trace assist control provides/generates the steering torque applied to the steering mechanism so that the position of the own vehicle is maintained in the vicinity of the target travel line reads on the first target movement amount), the first target movement amount being an amount of movement, in a width direction of the first lane, of the vehicle when the vehicle is moved along a first course (Fujii: Para. 0118; lane trace assist control the first course being a target course of the vehicle in the first lane (Fujii: Para. 0092, 0116, 0117; a lane center line CL corresponding to a center position in a width direction of the right and left white lines in a lane on/in which the own vehicle is traveling reads on the first course), generate the first course, by calculating a first target point that is to configure a target course of the vehicle in the first lane, on a basis of the first target movement amount and a first jerk (Fujii: Para. 0213, 0214; the target trajectory calculation parameter P13 is a target lateral acceleration at the current time point reads on a basis of the first target movement amount; target lateral jerk reads on a first jerk), the first jerk being a rate of change of acceleration of the vehicle in the width direction of the first lane in the first course (Fujii: Para. 0213, 0214; target lateral jerk reads on first jerk).
Fujii doesn’t explicitly teach calculate a second target movement amount on a basis of the result of the detection performed by the position detector and the result of the detection performed by the lane detector. 
However, Fujii is deemed to disclose an equivalent teaching. Fujii includes the driving support ECU determines a target trajectory from a center line of the current travel lane to final target lateral position of the center position of the target lane (Fujii: Para. 0151). The examiner is interpreting the driving support ECU as a second course generator when it determines a target trajectory into a target lane. The camera sensor detects white lines and positional relationship between the white lines and the own vehicle (Fujii: Para. 0091) which is a lane detector. Fujii includes a GPS receiver that 
 It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have calculated a second target movement amount in order to calculate and enact a lane change assist control to move the vehicle to a lane adjacent to the current traveling lane (Fujii: Para. 0137, 0151).
In the following limitations, Fujii teaches the second target movement amount being an amount of movement, in a width direction of the second lane, of the vehicle when the vehicle is moved along a second course, the second course being a target course of the vehicle in the second lane (Fujii: Para. 0118, 0160, 0164, 0166; lane trace assist control provides/generates the steering torque applied to the steering mechanism so that the position of the own vehicle is maintained in the vicinity of the target travel line reads on the first target movement amount), generate the second course, by calculating a second target point that is to configure a target course of the vehicle in the second lane, on a basis of the second target movement amount and a second jerk, the second jerk being a rate of change of acceleration of the vehicle in the width direction of the second lane in the second course (Fujii: Para. 0137, 0160, 0164, 0166; target trajectory calculation parameters reads on generate the second course on a basis of; a target acceleration of the own vehicle in the lateral direction at the completion of the LCA reads on change of acceleration of the vehicle in the width direction of the second lane in the second course; target lateral position reads on second target movement , and execute a lane change control, the lane change control causing the vehicle that travels in the first lane to make a lane change from the first lane to the second lane based on the generated first course and the generated second course (Fujii: Para. 0081, 0137; lane change assist control provides/generates a steering torque to the steering mechanism so that the lane change assist control has the own vehicle move from the lane in which the own vehicle is currently traveling to the adjacent lane), wherein generating the first course includes: integrating the first jerk three times; and calculating a position of the first target point in the width direction of the first lane based on a result of the integrating the first jerk three times (Fujii: Para. 0151, 0154, 0155, MPEP2144.04 VIA; target trajectory is a trajectory along which the own vehicle is to be moved; target lateral position y is calculated in accordance with the target trajectory function y(t)).
Fujii doesn’t explicitly teach wherein generating the second course includes: integrating the second jerk three times; and calculating a position of the second target point in the width direction of the second lane based on a result of the integrating the first jerk three times.
However, Fujii is deemed to disclose an equivalent teaching. Fujii discloses the driving support ECU creates a target trajectory from the current lane to the target lane, specifically a final target lateral position (Fujii: Para. 0151). The target lateral position is calculated based on a time dependent position function y(t) (Fujii: Para. 0154, 0155). The examiner has interpreted the second mathematical function based on integrating the second jerk three times as a time dependent position equation for the target lane. Fujii does create a target center line for both the current and target lanes, a trajectory 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have second course generator calculate a second target point based on the third integration of the second jerk in order to calculate in order to move the vehicle from the current lane to the adjacent lane (Fujii: Para. 0137, 0151).


In the alternative, Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii (US Publication Number 2018/0297639 A1) in view of Gupta et al. (US Publication Number 2017/0277192 A1). 
Regarding claim 1, Fujii teaches a traveling control apparatus of vehicle, the traveling control apparatus comprising: a lane detector configured to detect a first lane and a second lane (Fujii: Para. 0090; camera sensor reads on a lane detector); a position detector configured to detect a position of a vehicle traveling in the first lane ; and a lane change controller including 1) a first course generator configured to generate a first course and 2) a second course generator configured to generate a second course, the first course being a target course of the vehicle in the first lane, the second course being a target course of the vehicle in the second lane (Fujii: Para. 0092, 0116, 0117, 0182; when the lane change assist request is accepted, the driving support ECU executes the lane change assist control reads on lane change controller; functional unit reads on a first course generator and a second course generation), the first course generator being configured to calculate a first target movement amount on a basis of a result of the detection performed by the position detector and a result of the detection performed by the lane detector (Fujii: Para. 0092, 0095, 0116, 0160-0161, 0182; functional unit reads on first course generator; driving support ECU may be configured to analyze the image data transmitted reads on first course generator; the camera sensor sets/determines a lane center line CL corresponding to a center position in a width direction of the right and left white lines reads on result of the detection performed by the lane detector; map information reads on result of the detection performed by the position detector), the first target movement amount being an amount of movement, in a width direction of the first lane, of the vehicle when the vehicle is moved along the first course (Fujii: Para. 0118; lane trace assist control provides/generates the steering torque applied to the steering mechanism so that the position of the own vehicle is maintained in the vicinity of the target travel line reads on the first target movement amount), the first course generator being configured to generate the first course, by calculating a first target point that is to configure a target course of the vehicle in the first lane, on a basis of the first target movement amount and a first jerk (Fujii: Para. 0160, 0161, 0213, 0214; the target trajectory calculation parameter P13 is a target lateral acceleration at the current time point reads on a basis of the first target movement amount; target lateral jerk reads on a first jerk), the first jerk being a rate of change of acceleration of the vehicle in the width direction of the first lane in the first course (Fujii: Para. 0160, 0163, 0213; target lateral jerk reads on first jerk).
Fujii doesn’t explicitly teach the second course generator being configured to calculate a second target movement amount on a basis of the result of the detection performed by the position detector and the result of the detection performed by the lane detector.
However, Fujii is deemed to disclose an equivalent teaching. Fujii includes the driving support ECU determines a target trajectory from a center line of the current travel lane to final target lateral position of the center position of the target lane (Fujii: Para. 0151, 0159). The prior art includes determining the target trajectory from a center line of the current travel lane, then determining a target trajectory from the white line to the center line of the target lane (Fujii: Para. 0193-0194). The claim limitation is of a “second course generator” which along with the “first course generator” is located in the “lane change controller.”  MPEP 2144.04 states that “mere duplication of parts has no patentable significance unless a new and unexpected result is produced.” The “first course generator” determines the trajectory for the vehicle in the current lane, then the “second course generator” determines the trajectory for the vehicle in the target lane through the same process. Therefore, the “second course generator” would not create an unexpected result. Fujii includes a functional unit that calculates a target lateral 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have second course generator in order to calculate and enact a lane change assist control to move the vehicle to a lane adjacent to the current traveling lane (Fujii: Para. 0137, 0151).
In the following limitations, Fujii teaches the second target movement amount being an amount of movement, in a width direction of the second lane, of the vehicle when the vehicle is moved along the second course (Fujii: Para. 0160, 0164, 0166; lane trace assist control provides/generates the steering torque applied to the steering mechanism so that the position of the own vehicle is maintained in the vicinity of the target travel line reads on the first target movement amount), the second course generator being configured to generate the second course, by calculating a second target point that is to configure a target course of the vehicle in the second lane, on a basis of the second target movement amount and a second jerk, the second jerk being a rate of change of acceleration of the vehicle in the width direction of the second lane in the second course (Fujii: Para. 0137, 0152, 0160, 0164, 0166, 0182; functional unit reads on second course generator; target trajectory calculation parameters reads on generate the second course on a basis of; a target acceleration of the own vehicle in the lateral direction at the completion of the LCA reads on change of acceleration of the vehicle in the width direction of the second lane in the second course; target lateral position reads on second target movement amount), the lane change controller being configured to execute a lane change control causing the vehicle to make a lane change from the first lane to the second lane that adjoins to the first lane based on the generated first course and the generated second course (Fujii: Para. 0081, 0137; lane change assist control provides/generates a steering torque to the steering mechanism so that the lane change assist control has the own vehicle move from the lane in which the own vehicle is currently traveling to the adjacent lane).
Fujii doesn’t explicitly teach the first course generator being configured to integrate the first jerk three times, and to calculate a position of the first target point in the width direction of the first lane based on a result of the integrating the first jerk three times, and the second course generator being configured to integrate the second jerk three times, and to calculate a position of the second target point in the width direction of the second lane based on a result of the integrating the second jerk three times.
However Gupta, in the same field of endeavor, teaches  the first course generator being configured to integrate the first jerk three times, and to calculate a position of the first target point in the width direction of the first lane based on a result of the integrating the first jerk three times, and the second course generator being configured to integrate the second jerk three times, and to calculate a position of the second target point in the width direction of the second lane based on a result of the integrating the second jerk three times (Gupta: Para. 0004, 0006, claim 1, claim 2; integrating the jerk profile to determine a first trajectory function including a speed for the vehicle at a given time; integrating the jerk profile to determine the second trajectory function)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporate Gupta’s integration of the jerk profile to determine a trajectory function (Gupta: Para. 0004, 0006) into Fujii’s target trajectory calculation with a target lateral jerk (Fujii: Para. 0160, 0214) in order to move the vehicle from the current lane to the adjacent lane (Fujii: Para. 0137, 0151).
Regarding claim 20, Fujii teaches a traveling control apparatus of vehicle, the traveling control apparatus comprising: a position detector configured to detect a position of a vehicle (Fujii: Para. 0115; GPS receiver reads on a position detector); a lane detector configured to detect a first lane and a second lane that adjoins to the first lane (Fujii: Para. 0090; camera sensor reads on a lane detector); and circuitry configured to calculate a first target movement amount on a basis of a result of the detection performed by the position detector and a result of the detection performed by the lane detector (Fujii: Para. 0092, 0095, 0116; lane trace assist control provides/generates the steering torque applied to the steering mechanism so that the position of the own vehicle is maintained in the vicinity of the target travel line reads on the first target movement amount), the first target movement amount being an amount of movement, in a width direction of the first lane, of the vehicle when the vehicle is moved along a first course (Fujii: Para. 0118; lane trace assist control provides/generates the steering torque applied to the steering mechanism so that the position of the own vehicle is maintained in the vicinity of the target travel line reads on the first target movement amount), the first course being a target course of the vehicle in the first lane (Fujii: Para. 0092, 0116, 0117; a lane center line CL corresponding to a center position in a width direction of the right and left white lines in a lane on/in which the own vehicle is traveling reads on the first course), generate the first course, by calculating a first target point that is to configure a target course of the vehicle in the first lane, on a basis of the first target movement amount and a first jerk (Fujii: Para. 0213, 0214; the target trajectory calculation parameter P13 is a target lateral acceleration at the current time point reads on a basis of the first target movement amount; target lateral jerk reads on a first jerk), the first jerk being a rate of change of acceleration of the vehicle in the width direction of the first lane in the first course (Fujii: Para. 0213, 0214; target lateral jerk reads on first jerk).
Fujii doesn’t explicitly teach calculate a second target movement amount on a basis of the result of the detection performed by the position detector and the result of the detection performed by the lane detector. 
However, Fujii is deemed to disclose an equivalent teaching. Fujii includes the driving support ECU determines a target trajectory from a center line of the current travel lane to final target lateral position of the center position of the target lane (Fujii: Para. 0151). The examiner is interpreting the driving support ECU as a second course generator when it determines a target trajectory into a target lane. The camera sensor detects white lines and positional relationship between the white lines and the own 
 It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have calculated a second target movement amount in order to calculate and enact a lane change assist control to move the vehicle to a lane adjacent to the current traveling lane (Fujii: Para. 0137, 0151).
In the following limitations, Fujii teaches the second target movement amount being an amount of movement, in a width direction of the second lane, of the vehicle when the vehicle is moved along a second course, the second course being a target course of the vehicle in the second lane (Fujii: Para. 0118, 0160, 0164, 0166; lane trace assist control provides/generates the steering torque applied to the steering mechanism so that the position of the own vehicle is maintained in the vicinity of the target travel line reads on the first target movement amount), generate the second course, by calculating a second target point that is to configure a target course of the vehicle in the second lane, on a basis of the second target movement amount and a second jerk, the second jerk being a rate of change of acceleration of the vehicle in the width direction of the second lane in the second course (Fujii: Para. 0137, 0160, 0164, 0166; target trajectory calculation parameters reads on generate the second course on a basis of; a target acceleration of the own vehicle in the lateral direction at the completion of the LCA reads on change of acceleration of the vehicle in the width direction of the second , and execute a lane change control, the lane change control causing the vehicle that travels in the first lane to make a lane change from the first lane to the second lane based on the generated first course and the generated second course (Fujii: Para. 0081, 0137; lane change assist control provides/generates a steering torque to the steering mechanism so that the lane change assist control has the own vehicle move from the lane in which the own vehicle is currently traveling to the adjacent lane).
Fujii doesn’t explicitly teach wherein generating the first course includes: integrating the first jerk three times; and calculating a position of the first target point in the width direction of the first lane based on a result of the integrating the first jerk three times, and wherein generating the second course includes: integrating the second jerk three times; and calculating a position of the second target point in the width direction of the second lane based on a result of the integrating the first jerk three times.
However Gupta, in the same field of endeavor, teaches  wherein generating the first course includes: integrating the first jerk three times; and calculating a position of the first target point in the width direction of the first lane based on a result of the integrating the first jerk three times, and wherein generating the second course includes: integrating the second jerk three times; and calculating a position of the second target point in the width direction of the second lane based on a result of the integrating the first jerk three times (Gupta: Para. 0004, 0006, claim 1, claim 2; integrating the jerk profile to determine a first trajectory function including a speed for 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have incorporate Gupta’s integration of the jerk profile to determine a trajectory function (Gupta: Para. 0004, 0006) into Fujii’s target trajectory calculation with a target lateral jerk (Fujii: Para. 0160, 0214) in order to move the vehicle from the current lane to the adjacent lane (Fujii: Para. 0137, 0151).


Response to Arguments
Applicant's arguments, filed 28 December 2020, with respect to the rejection of claims 1-20 under 35 U.S.C. 103 have been fully considered, but they are not persuasive. 
Applicant argues that “the first course generator being configured to integrate the first jerk three times, and to calculate a position of the first target point in the width direction of the first lane based on a result of the integrating the first jerk three times," and "the second course generator being configured to integrate the Application No. 16/007,604Docket No.: 086551-0315Reply to Office Action of September 29, 2020second jerk three times, and to calculate a position of the second target point in the width direction of the second lane based on a result of the integrating the second jerk three times” is not taught by the prior art. 
In response to the applicant’s argument above, Fujii discloses differentiating the set lateral acceleration to create a target lateral jerk in a calculation step (Fujii: Para. 0214). An integration of the jerk to create a target acceleration is the reverse of the 
It would be obvious to modify Fujii in order to integrate the jerk to get the position trajectory because Fujii’s system has a target lateral jerk but navigates by a time dependent position equation (Fujii: Para. 0160-0161, 0214). The same way you would differentiate the acceleration to check to see if the jerk is at the target value, you would need to integrate to the time dependent position equation to navigate the vehicle.
Fujii discloses the driving support ECU creates a target trajectory from the current lane to the target lane, specifically a final target lateral position (Fujii: Para. 0151). The target lateral position is calculated based on a time dependent position function y(t) (Fujii: Para. 0154, 0155). The examiner has interpreted the second mathematical function based on integrating the second jerk three times as a time dependent position equation for the target lane. Fujii does create a target center line for both the current and target lanes, a trajectory that transitions from the current lane to the center lane create a target lateral position as a second target point in the width direction of the second lane based on the target lane’s time dependent position equation.  Fujii discloses the driving support ECU with the time dependent position functions for the current and target lanes as the first course generator. The claim limitation is of a “second course generator” which along with the “first course generator” is located in the “lane change controller.”  MPEP 2144.04 states that “mere duplication 
Applicant next argues that “amended independent claim 20, although differing in scope, recites subject matter similar to that discussed above with respect to amended independent claim 1.”
In response to the applicant’s argument above, claim 1 is rejected in view of Fujii, therefore claim 20 is rejected for similar reasons. 
The applicant’s arguments have failed to point out the distinguishing characteristics of the amended claim language over the prior art. For the above reasons, Fujii’s autonomous lane change calculations reads on applicant’s traveling control apparatus of vehicle. The rejection is maintained. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamakado et al. US publication 2015/0239442 A1 teaches developed jerk calculations in a lane change.
Imura et al. US publication 2009/0112404 A1 teaches developed jerk calculations in a lane change.
Jafari Tafti et al. US publication 2018/0348767 A1 teaches trajectory point calculations in an automatic lane change.
Matsuno et al. US publication 2016/0114811 A1 teaches polynomial equation to represent the jerk.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA E LINHARDT whose telephone number is (571) 272-8325.  The examiner can normally be reached on M-TR, M-F: 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on (571) 272-1206.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a 




/L.E.L./Examiner, Art Unit 3663


/ADAM D TISSOT/Primary Examiner, Art Unit 3663